Matter of Angelise L. (Hunter L.) (2017 NY Slip Op 02754)





Matter of Angelise L. (Hunter L.)


2017 NY Slip Op 02754


Decided on April 11, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 11, 2017

Sweeny, J.P., Andrias, Moskowitz, Kahn, Gesmer, JJ.


3665 3664

[*1]In re Angelise L., and Others, Children Under the Age of Eighteen Years, etc., Hunter L., Respondent-Appellant, 
The Administration for Children's Services, Petitioner-Respondent.


Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Susan Paulson of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Susan Clement of counsel), attorney for the children.

Order of disposition, Family Court, Bronx County (Linda Tally, J.), entered on or about March 26, 2016, which to the extent appealed from, brings up for review a fact-finding order, same court and Judge, entered on or about March 4, 2015, which found that the respondent father neglected the subject children, unanimously affirmed, without costs. Appeal from fact-finding order, unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
A preponderance of the evidence supports the finding that the father neglected the subject children by reason of his mental illness (see Matter of Immanuel C.-S. [Debra C.], 104 AD3d 615 [1st Dept 2013]). The father's failure to comply with mental health treatment and his continued use of marijuana have directly impacted the subject children's development.
The father's failure to properly toilet train Angel, which left him in diapers at age five, resulted in the child's inability to be enrolled in school. The father also failed to obtain services or alternate educational services to address the children's developmental delays (see Matter of Isaiha M. [Atavia M.], 115 AD3d 575 [1st Dept 2014]; Matter of Aliyah B. [Denise J.], 87 AD3d 943 [1st Dept 2011]; Matter of Annalize P. [Angie D.], 78 AD3d 413, 414 [1st Dept 2010]). As such, a preponderance of the evidence supports the finding that the father educationally neglected the children. The record also supports the finding of medical neglect, in that the father failed to follow through on referrals to medical professionals to address the children's serious developmental problems, obesity, and one
child's extensive tooth decay or "bottle rot" (see Matter of Michael P. [Orthensia H.], 137 AD3d 499 [1st Dept 2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 11, 2017
CLERK